DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is filed as a continuation of 16/083,370, filed 9/07/2018 (now USPN 10,988,583).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 has been considered.
Drawings
The drawings are acceptable.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  In the following, claim 20 is assumed to depend only on claim 10 and the term “the first chelating agent” is assumed to mean “a first chelating agent”.
Double Patenting
Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10, 12-18 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for crosslinking agents and displacing agents that are multivalent metal ions, does not reasonably provide enablement for any crosslinking agent and displacing agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The displacing agent is described as “any molecule capable of binding the first chelator in order to release the cross-linking agent” and the chelator, which is not even recited in claim 1, is described as metal ion-sequestering molecules. Thus, one of ordinary skill in the art would not know how to make and use the invention as claimed when the crosslinking agent or the displacing agent is not a metal ion.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10, 12-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the terms “crosslinking agent” and “displacing agent” are ill-defined. In the specification, the crosslinking agent is described as any agent that forms a hydrogel with the selected ionotropic polymer, and the displacing agent is any molecule capable of binding the first chelator in order to release the crosslinking agent. Thus, it is unclear if the crosslinking includes covalent bonds, and the displacing agent includes molecules other than metal ions. Claims 3, 6-10, 12-18 and 20-26 depend on claim 1 but fail to remedy the deficiency and they are therefore indefinite as well. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The features of claim 9 are necessarily present in claim 1 from the definition of the displacing agent as provided in the specification (p. 8, lines 18-19). Claim 9 does not change the scope of claim 1 in any way. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12, 15, 17-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0117172 A1 to Gopferich.
Regarding the gel of claim 1, Gopferich discloses a method of preparing an ionically crosslinked gel comprising mixing, at a pH of 7-7.5 and ambient temperature, two aqueous solutions, one containing the ionotropic polymer sodium alginate, the crosslinking agent Ca2+, kept inactive by the chelating agent EDTA, and the other containing glucono-6-lactone (GDL) (see the examples). Here, GDL reads on the displacing agent because it is a molecule capable of interacting with EDTA to release Ca2+ (see paragraph [0103]). Claims 1, 3, 9, 12, 15 and 17-18 are therefore anticipated. The gel is used as an active substance support in a self-dissolving insert/implant for application in or on a body [0025], wherein the active substance is not limited [0047] and includes pharmaceuticals, proteins, peptides, (epidermal) growth factor, cytokines, etc. [0048]. Modes of application include injectable, spray, brush-on, eye drop, barrier membrane, etc. (page 5). Thus, claims 21 and 22 are anticipated.

Claims 1-5, 9, 11-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen and Peng, Advances in Environmental Research, 3 (4) 2000, 439-449.
Regarding claim 1, Chen and Peng discloses the removal of copper ions and zinc ions using calcium alginate beads. In one particular run, the system comprises Ca2+-crosslinked alginate (gel) beads, water, Cu2+ and EDTA. This gel therefore reads on claim 1 wherein Ca2+ is the crosslinking agent, Cu2+ is the displacing agent, and EDTA is a chelating agent. Consequently, claims 1-5, 9, 11-12, 15 and 17-18 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Peng, Advances in Environmental Research, 3 (4) 2000, 439-449.
Regarding claims 13 and 14, the gel of claim 1 is disclosed by Chen and Peng as explained above. While the effects of EDTA on the removal of copper ions and zinc ions by calcium-alginate gel are studied in the case of copper ions only, it would have been obvious to a person having ordinary skill in the art to extend the study to zinc ions and expect the same effects.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0117172 A1 to Gopferich in view of Andersen et al., Microarrays 2015, 4, 133-161.
Gopferich discloses the gel of claim 1 as explained above but fails to teach the features of claims 23-25. However, Andersen et al. discloses the use of Ca2+-crosslinked alginate gel in 3D cell culture (abstract), wherein the method includes encapsulation and 3D printed scaffolds (sentence bridging pages 142 & 143), and wherein the cells are released when a chelating agent such as EDTA competes for the calcium ions (p. 137). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to employ the gel taught by Gopferich for 3D cell culture by encapsulation or 3D printing and expect a similar success as when an active substance is used. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0117172 A1 to Gopferich in view of Potter et al., Magnetic Resonance Imaging, Vol. 12, No. 2, pp. 309-311, 1994.
Gopferich fails to teach MRI. However, Potter et al. teaches a method of monitoring the effectiveness of controlled release applications by using MRI to visualize the variation of image intensity across Ca2+-crosslinked alginate gels. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to employ MRI to monitor the controlled release applications disclosed by Gopferich. 
Other Pertinent Prior Art
The gel of claim 1 is also disclosed by Stokke et al., Macromolecules 2000, 33, 1853-1863.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Gopferich and Stokke et al., neither of which suggest the use of a second chelating agent or a multivalent metal ion displacing agent.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762